Citation Nr: 0204686	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99 14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an original compensable rating for 
residuals of a shell fragment wound of the left triceps 
(minor).

2.  Entitlement to an original compensable rating for 
residuals of a shell fragment wound of the left parathoracic 
area.

3.  Entitlement to an original rating in excess of 20 percent 
for residuals of a shell fragment wound of the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel
INTRODUCTION

The veteran had active military service from July 1966 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (Court) from the November 17, 
2000 decision wherein the Board denied his claim for 
increased initial evaluations.  Pursuant to the joint motion 
of the parties, the Court in June 2001 vacated the Board 
decision and remanded the case to the Board for another 
decision taking into consideration matters raised in its 
order.  

The Board letter of October 17, 2001 advised the veteran of 
the opportunity to submit additional evidence or argument in 
support of the appeal and the time limit for forwarding such 
evidence or argument to the Board.  A copy of the letter was 
provided to the representative.  The appellant did not 
respond.  His representative offered additional argument to 
the Board in May 2002.  The case was then forwarded to a 
Board Member for adjudication.

Finally, the attention of the RO is again directed to VA 
medical records in 1997 and 1998 wherein the veteran could be 
seen as raising an issue of service connection for shell 
fragment wound residuals of the left shoulder.  As this claim 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration, which should include a request to the 
veteran for a clarification of his intentions.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The residuals of a shell fragment wound of the left 
triceps are currently manifested by slight disability of 
Muscle Group (MG) VI, with a well healed scar, no muscle loss 
or weakness and no impairment of extension of the elbow.

2.  The residuals of a shell fragment wound of the left 
parathoracic area are currently manifested by no 
ascertainable muscle disability or functional impairment and 
consist solely of a well-healed scar.

3. The residuals of a shell fragment wound of the left 
buttock are currently manifested by moderate disability of MG 
XVII, with a well healed scar that is tender to deep pressure 
and muscle discomfort on extended sitting.


CONCLUSIONS OF LAW

1.  The criteria for an original compensable rating for 
residuals of a shell fragment wound of the left triceps have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.73, Diagnostic Code 5306 (in 
effect prior to July 3, 1997 and as amended, 62 Fed. Reg. 
30239 et seq. (June 3, 1997) (effective July 3, 1997), 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).

2.  The criteria for an original compensable rating for 
residuals of a shell fragment wound of the left parathoracic 
area have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001);  38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).

3.  The criteria for an original rating in excess of 20 
percent for residuals of a shell fragment wound of the left 
buttock have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 4.1, 4.7, 4.73, Diagnostic 
Code 5317 (in effect prior to July 3, 1997 and as amended, 62 
Fed. Reg. 30239 et seq. (June 3, 1997) (effective July 3, 
1997), 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the veteran filed his original claim 
with VA late in 1996.  The RO obtained his service medical 
records, VA examination and private medical records.  The 
service medical records referred generally to follow up 
observation for wounds of the back, the left arm, and left 
buttock received early in 1968.  The separation examination 
reported a normal spine and normal lower and upper 
extremities.  Noted was a 2" circular scar of the left "med 
back".  On the medical examination to enter military service 
he reported that he was right handed.  The records from his 
personal physicians, which began in the late 1980's, were 
unremarkable regarding the shell fragment wounds.

A VA examination in March 1997 for shell fragment wound scars 
of the veteran's lumbosacral area, left buttock and left arm 
reported the fragments were removed, that apparently the 
fragments did not penetrate far into the muscle area and 
appeared to cause no decrease in use of the left arm, left 
buttock and the left back.  A left lumbosacral area wound was 
described as 21/2" in length, and well healed with no 
tenderness of the skin or keloid formation, and no tenderness 
in that upper portion of his back.  A 11/2" x 1/2" wound in the 
middle of the left buttock was found to cause no pain on deep 
pressure or discomfort, and no functional defect in use of 
the left buttock or the left leg.  The examiner described a 
2" in length wound of the posterior aspect of the middle 
third of the left arm that was without pain on deep pressure 
or discomfort from the keloid formation.  

The examiner stated that there was no functional defect of 
the left triceps muscles, the buttock or gluteus maximus, or 
the muscles beneath the paraspinal muscles.  The examiner 
noted that the veteran had considerable pain in the left 
shoulder, the lower back and the left knee.  The final 
diagnosis was shell fragment wound of the left lumbosacral 
area, the left buttock.  

The examiner stated there was no apparent functional 
impairment from these injuries although the veteran had 
severe discomfort of the lower back, the left knee and the 
left shoulder to the degree that he planned to retire from 
his job because he felt unable to do it because of pain in 
these joints.

A VA orthopedic examiner noted the shell fragment wound 
history and that the wounds apparently healed secondarily 
after removal of the fragments.  The veteran's report of 
problems in the lumbosacral area and left upper extremity 
area discomfort were noted.  The examination of the distal 
third of the left arm showed a 1-cm. punctate scar over the 
triceps area, no triceps atrophy and full range of motion of 
the left elbow.  The examiner said the lumbosacral area 
showed no evidence of shell fragment wounds but that at 
approximately the T8 area and just to the left of midline 
there was a 1" surgical scar that was widened but otherwise 
healed.  

The examiner also reported a surgical scar over the lower 
left buttock, approximately 1" in length, with no atrophy 
noted and full function of the muscle groups involved.  The 
examiner also reported ranges of motion for the upper torso 
and intact lower extremity reflexes.  The examiner reported 
no weakness in knee extensors, in the ankle and great toe 
dorsiflexors, and no sensory impairment.  X-ray of the 
thoracic spine was read as showing mild degenerative changes 
in the mid thoracic spine.  

The diagnostic impression as reported was shell fragment 
wound, left triceps area "(muscle group 6)" not associated 
with any functional incapacity of that muscle group; shell 
fragment wound, left parathoracic muscle groups not 
associated with any functional impairment of that muscle 
group; shell fragment wound, left buttock not associated with 
any functional incapacity of that muscle group; no 
association of the shell fragment wounds with the present 
symptoms are noted and lower lumbosacral discomfort not 
associated with any history of or clinical evidence to 
suggest lower extremity radiculopathy.

The RO in July 1997 evaluated this evidence when it granted 
service connection for residual scars of shell fragment 
wounds of the left triceps, left parathoracic muscle group 
and left buttock.  The RO rated the residuals collectively as 
noncompensable under Diagnostic Code 7805 criteria.

The veteran disagreed by stating he had received VA medical 
treatment for the wound residuals that he characterized as 
more severe than rated.  He also provided other medical 
records.  They included medical examinations from 1970 
through 1996.  These records were unremarkable for a 
reference to the shell fragment wounds, other than a notation 
on examination in 1987 to an old scar of the left posterior 
chest from shrapnel.  VA outpatient records beginning in 1997 
did not refer to shell fragment wound residuals of the left 
triceps, left parathoracic muscles or the left buttock.

On a VA examination early in 1999 the examiner noted the 
veteran had sustained wounds of the left triceps, left 
parathoracic muscle area and left buttock and that he had 
severe discomfort in the left shoulder.  It was reported in 
the examiner's medical history (subjective complaints) that 
the scar present in the lower third of the left triceps 
posteriorly showed no tenderness to deep pressure over it, 
and that the veteran was able to adduct, flex and extend the 
forearm without difficulty.  The examiner said that a wound 
about the level of the 12th thoracic vertebra and 2" to the 
left was not tender to deep pressure, and there was no 
discomfort in the scar or limitation of motion of the back.  
The 11/2" x 1" scar in the middle of the left buttock had no 
keloid formation and no pain at the location and no 
discomfort while he was sitting.

The examiner reported that objectively a 1" scar in the 
lower third of the posterior aspect of the left arm involved 
the left triceps muscle to a slight degree.  The examiner 
said that the veteran had some discomfort in extension of the 
forearm that was primarily due to the pain in the left 
shoulder, and that he had no apparent specific pain in the 
triceps muscle.  

The examiner stated that a 2" x 1/2" scar at the level of the 
12th thoracic vertebra, 2" to the left, caused no pain on 
pressure, that there was no tenderness specifically located 
in that area, and no functional defect in the muscles in that 
location.  

A 11/2" x 1" scar in the middle of the left buttock did not 
cause pain on deep pressure and did not cause pain when 
sitting in a hard chair.  The examiner noted that the veteran 
said x-ray many times had not shown retained foreign body 
material.  The diagnosis was multiple scars in the left 
triceps, left parathoracic muscle group and left buttock, all 
asymptomatic at the present time and causing no functional 
defect.  The examiner noted that the veteran had severe left 
shoulder pain that caused him to retire from his work.

VA radiology reports obtained early in 1999 were read 
collectively as showing a radiopaque foreign body in the 
posterior aspect of the left buttock and a left ischial 
metallic object.  

VA reexamined the veteran later in 1999.  The examiner 
reported a medical history 
of a foreign body being removed from a wound to the middle 
third, posterior aspect of the left triceps that healed 
without infection, and had no cosmetic defect or pain in the 
scar and no pain or weakness in the muscle at this location.  
The examiner said that the veteran had left shoulder pain 
that was unrelated to this injury.  History of the thoracic 
area scar showed tenderness to deep pressure but no 
discomfort in moving or sitting in a chair, no decrease in 
range of motion and no cosmetic defect.  As for the left 
buttock, the examiner noted there was a retained foreign 
body, that the veteran sat in a chair on the right buttock 
instead of the left, and had some discomfort in both buttocks 
equally when he sat for an extended period of time.  The 
examiner said he had discomfort in the lower back and hips 
that was unrelated to the injury to the middle of the 
buttocks.  

Objectively, the wound at the middle third, posterior aspect 
of the left triceps showed a 2" well healed incision with no 
damage to the triceps muscle itself, no cosmetic defect or 
discomfort on deep pressure, and no weakness in the left 
triceps.  



There was a 11/2 " x 1/2" scar at the level of the 11th thoracic 
vertebra, 1" to the left of the spine, that was well healed 
with no tenderness to deep pressure.  There was no limitation 
of motion and no discomfort on flexion, extension or lateral 
rotation of the spine at that point.  

As for the left buttock, the examiner found a 11/2" x 1" scar 
in the middle of the left buttock that was tender to deep 
pressure.  The veteran was unable to sit equally on both 
buttocks in a hard bottom chair, and he sat primarily on the 
right buttock.  The examiner said he could not sit on both 
buttocks for any extended period of time.  The examiner 
reported that the foreign body was still retained in the soft 
tissues of the left buttock noting the recent x-ray reports.

The final diagnosis was scars from shell fragment wounds of 
the left triceps, left parathoracic area posteriorly, and the 
left buttock that were asymptomatic except for the left 
buttock.  The examiner noted that the veteran was unable to 
sit for any period of time on the left buttock because of the 
retained fragment.  

The RO in January 2000 reviewed this record when it granted a 
20 percent rating under Diagnostic Code 5317 (MG XVII) for 
scar from retained foreign body in the left buttock.  
Separate noncompensable ratings were assigned under 
Diagnostic Code 7804 for scar residuals of wounds to the left 
triceps and left posterior parathoracic area.  

The record shows that the RO in May 2000 granted a total 
disability rating based on individual unemployability (TDIU) 
effective February 29, 2000.  The record shows that the 
veteran had worked as a fireman from 1970 to late in 1998, 
that he had additional service connected disability of post-
traumatic stress disorder rated 70 percent disabling from 
February 29, 2000 and a combined service-connected disability 
rating of 80 percent from February 29, 2000.




Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).




In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The rating schedule provides a 10 percent rating for 
limitation of extension of the forearm to 45 degrees.  
Diagnostic Code 5207. 

Group VI. Function: Extension of elbow (long head of triceps 
is stabilizer of shoulder joint). Extensor muscles of the 
elbow: (1) Triceps; (2) anconeus.  

For the nondominant extremity, the rating schedule provides a 
30 percent rating for severe disability, a 20 percent rating 
for moderately severe disability, a 10 percent rating for 
moderate disability and a 0 percent rating for slight 
disability.  Diagnostic Code 5306.


Group XVII. Function: Extension of hip (1); abduction of 
thigh; elevation of opposite side of pelvis (2, 3); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XIV (6) in postural support of body steadying pelvis upon 
head of femur and condyles of femur on tibia (1). Pelvic 
girdle group 2: (1) Gluteus maximus; (2) gluteus medius; (3) 
gluteus minimus. the rating schedule provides a 50 percent 
rating for severe disability, a 40 percent rating for 
moderately severe disability, a 20 percent rating for 
moderate disability and a 0 percent rating for slight 
disability.  Diagnostic Code 5317.

Limitation of extension of the thigh to 5 degrees shall be 
rated 10 percent.  Diagnostic Code 5251.  

Impairment of the thigh with limitation of abduction, motion 
lost beyond 10 degrees shall be rated 20 percent disabling.  
Limitation of adduction, cannot cross legs, shall be rated 10 
percent disabling.  Limitation of rotation, cannot toe-out 
more than 15 degrees of the affected leg, shall be rated 10 
percent disabling.  Diagnostic Code 5253. 

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation.  

Motion of the thumb and fingers should be described by 
appropriate reference to the joints (See Plate III) whose 
movement is limited, with a statement as to how near, in 
centimeters, the tip of the thumb can approximate the 
fingers, or how near the tips of the fingers can approximate 
the median transverse fold of the palm.




Standardized joint motion of the elbow: flexion 0 to 145 
degrees.  38 C.F.R. § 4.71, Plate I.  Standardized joint 
motion of the hip: flexion 0 to 125 degrees, hip abduction 0 
to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Codes 7803 and 7804.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement. 
Other scars shall be rated on limitation of function of part 
affected.  Code 7805.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b)	 For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  



(2) 	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) 	For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55, as amended 
effective July 3, 1997, 62 Fed. Reg. 30235, June 3, 1997.

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. 





Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) 	Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles: 

(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) 	X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B)	 Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) 	Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 as amended 62 Fed. 
Reg. 30235, June 3, 1997. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  




The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA would apply to pending claims.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order). The Board observes that the 
appellant has not indicated at any stage in this appeal that 
relevant evidence brought to the attention of the RO or the 
Board was not requested or accounted for. 



In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This record contains VA and private records that 
are relevant to the current appeal.  

The RO obtained the treatment records from all sources the 
veteran mentioned in his initial application for VA 
compensation benefits.  He did cooperate in completing 
development and on occasion added additional medical records.  
There appears to be no basis for further delay since the 
record is supplemented with probative contemporaneous 
evidence that shows VA treatment and the appellant met the 
obligation to assist with regard to development of the 
record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that include several 
contemporaneous VA examinations, other VA medical records and 
non-VA medical records that collectively address the 
questions of importance in the initial disability 
determination.  Therefore, the Board believes there is no 
necessity for another medical examination or opinion.  The 
record now before the Board is sufficient to decide the 
claim.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statement of the case, 
and other correspondence pertinent to the appeal.  The 
appellant was afforded the opportunity to submit arguments in 
support of the claim.  The record shows that the appellant 
was given ample opportunity to identify additional evidence 
that could support the claim and did submit evidence for 
consideration.  

Thus, in light of his action and the development completed in 
this appeal, the Board finds that the relevant evidence 
available for an equitable resolution of the appeal has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board has noted the representative has not argued that 
the VCAA required remanding the claim again to the RO.  
According to the Court, the VCAA is not an excuse to remand 
all claims.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001), holding a remand under the VCAA is not required 
where an appellant was fully notified and aware of the type 
of evidence required to substantiate a claim and no 
additional assistance would aid in further developing the 
claim.  Thus, in light of the development that has been 
completed the Board will rely on the reasoning in the cited 
precedent to go forward with a decision on the record. 

From the perspective of timely adjudication of the original 
rating claim, the Board cannot overlook that this matter has 
been pending for several years and the consistency of 
examinations does not appear to justify any further delay.  
The medical record of other physical examinations over many 
years is relevant to an original rating determination.  The 
Board observes that it does not offer information regarding 
the wound residuals that conflicts with the VA assessments.

In summary, the medical examination records include 
sufficient detail regarding the disabilities to apply current 
rating criteria and are considered the best evidence for an 
informed determination of the veteran's impairment from the 
several wounds.

In summary, the Board believes there is no further duty to 
assist in view of the comprehensive examinations and other 
records located that collectively are the best evidence for 
an informed determination of the veteran's level of 
impairment.  The RO conscientiously developed the record and 
VA examiners were comprehensive and addressed relevant 
evaluation criteria.  

Further, a more recent comprehensive evaluation of the 
disabilities at issue since the VA examination in August 1999 
has not been reported.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  In view 
of the foregoing, the Board finds that the appellant will not 
be prejudiced by its actions, and that a remand for the RO to 
adjudicate his appeal under the new law would only serve to 
further delay resolution of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


Increased initial ratings

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997 and after being reviewed and 
compared with the previous criteria are found to offer no 
benefit as no substantive change occurred.  62 Fed. Reg. 
30235 (June 3, 1997).  Therefore, the current rating criteria 
will be applied, as they are no more or less favorable.  

The Board recognizes that the recently revised rating 
criteria for muscle injuries were reviewed initially by the 
RO.  The revised regulations, as finally issued, were 
consistent with the VA's intention, as expressed in the 
published proposal to amend, to condense and clarify the 
regulations rather than substantively amend them.  See, 62 
Fed. Reg. 30235 (June 3, 1997) and 58 Fed. Reg. 33235 (June 
16, 1993).  

Therefore, viewed together, the newly published criteria 
offer no substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect and thus choosing between the versions 
is not a material consideration here.  Bernard, supra and 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See also 
VAOPGCPREC 3-2000 (April 10, 2000).  Only the current version 
is provided for clarity as no substantive changes appear in 
the applicable criteria in either version.  

Turning to the residuals for each of the wounds, the veteran 
is shown to have no more than slight disability of the left 
upper extremity as a result of the left trapezius wound.  
This was the examiner's assessment early in 1999 and in 
essence the assessment was affirmed on reexamination later in 
1999.  For example, the VA examinations collectively have 
noted no weakness, swelling, muscle spasm and any inability 
to use the left arm on account of this wound.  The VA 
examinations collectively show no atrophy of the affected 
muscle group or any appreciable decrease in muscle strength.  

The examinations shown no decrease of extension at the elbow 
which is the relevant joint.  The veteran's extensive medical 
history, which supplements the VA examinations, is notable 
for the absence of any reference to disability linked to this 
wound.  The scar is also well healed.  

Thus, the Board finds that the veteran's residuals of the 
penetrating wound to his left trapezius muscle is not shown 
to be manifested by a discernible muscle injury.  The 
evidence from the employment medical examinations does not 
reveal an inability to keep up with work requirements.  He 
does not have adherent scars, muscle swelling, limitation of 
motion or any appreciable impairment of function.  

The Board finds this evidence preponderates against the claim 
for a compensable original rating as the manifestations most 
closely approximate the 0 percent evaluation under the MG VI 
criteria.  The scar residuals do not appear to warrant a 
compensable rating alone in view of the consistently 
described characteristics.  38 C.F.R. § 4.31.

As for the parathoracic muscle, in 1997 the several 
examinations have found a rather consistent presentation.  On 
the 1997 examinations the wound was described as well healed 
with no tenderness of the skin or keloid formation and no 
tenderness in that upper portion of the back.  The orthopedic 
examiner said the wound was otherwise healed without any 
functional impairment of that muscle group.  On reexamination 
in 1999 the examiner identified a wound that was not tender 
to deep pressure and with no discomfort in the scar or 
limitation of motion of the back.  

The examiner said there was no functional defect in the 
muscles in that location.  On reexamination late in 1999 the 
scar was once again described as well healed with no 
tenderness to deep pressure.  There was no limitation of 
motion and no discomfort on flexion, extension or lateral 
rotation of the spine at that point.  Other than a well-
healed scar, there is no objective evidence of any muscle 
disability so the Board does not find any error in the rating 
solely under scar criteria.   

The Board finds that the original rating of 0 percent 
coincides with the residual manifestations.  The Board must 
also point out that the detailed medical history since 
military service, as reflected in the many examinations for 
employment purposes, contained a singular reference to an old 
wound scar without any further indication of disabling 
manifestations of the back linked to the wound.  In essence, 
the Board finds that this evidence preponderates against the 
claim for a compensable original rating. 

Regarding the left buttock wound residuals, a retained 
fragment was recently found and the VA examination in late 
1999 found some objective evidence of muscle discomfort 
linked to the wound.  This discomfort appears limited to 
extended sitting.  Otherwise there is no objective evidence 
of hip or thigh impairment from the injury to allow for a 
higher evaluation under Diagnostic Code 5317.  The scar is 
tender to deep pressure but has not been reported as 
objectively tender and painful.  

From the record, which the Board has no reason to question, 
it appears disabling wound residuals manifested rather 
suddenly in 1999.  Further, since the retained fragment was 
undoubtedly present earlier, the RO was justified in 
assigning a December 1996 effective date on a facts found 
basis.  However, there was no consistent complaint of any 
fatigue or other cardinal sign of muscle injury associated 
with a moderate disability prior to 1999.  In any event his 
manifestations appear rather limited and the discomfort in 
sitting is not accompanied by any function limitation of the 
hip or thigh.  

The VA examinations supplemented by more than 20 years of 
other medical examinations appear remarkably consistent to 
the extent that no appreciable disabling manifestations 
appeared earlier than shown in VA records from 1999.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
initial increased ratings for any of the shell fragment 
wounds at issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Extraschedular consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In this case the RO has neither provided nor discussed the 
provision, but implicit is a determination such criteria had 
not been met for the purpose of referral of the veteran's 
case to the Director or Under Secretary for review.  

Additionally, the veteran has presented argument for an 
increase in his original rating and it is not unreasonable to 
find an implicit request for an extraschedular evaluation in 
the spirit of the basic underlying claim. 

As the Board noted earlier, the veteran and his 
representative were given the opportunity to present evidence 
in support of extraschedular rating, and it is unlikely that 
the veteran will be prejudiced by a ruling on this phase of 
the claim for increase.  VAOPGCPREC 6-69.  Bernard, supra.  
Moreover, the veteran was granted a TDIU rating recently that 
was effective from February 2000, so the potential 
application for an extraschedular rating wound be limited to 
an earlier period of time beginning in late 1996.  The Board 
does not find that the veteran would be prejudiced by the 
Board's initial consideration of this phase of the claim for 
an increase in the original compensation rating.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board will note that the wounds 
individually or collectively have not been shown to markedly 
interfere with employment, or to have required frequent 
inpatient care.  The veteran's work history since service 
through the late 1990's is noted.  He was apparently able to 
continue working as a fireman for many years without evidence 
in the record of any appreciably disabling manifestations of 
any of his wounds.  Having reviewed the record with the 
extraschedular mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an original compensable rating for residuals 
of a shell fragment wound of the left triceps is denied.

Entitlement to an original compensable rating for residuals 
of a shell fragment wound of the left parathoracic area is 
denied. 

Entitlement to an original rating in excess of 20 percent for 
residuals of a shell fragment wound of the left buttock is 
denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

